DETAILED ACTION
	This Office action is responsive to communication received 04/15/2020 – application papers received, including IDS and Power of Attorney; 06/23/2020 – Response to Notice to File Corrected Application Papers, including replacement drawings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/23/2020.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haase (USPN 9044665) in view of Kauffmann (USPN 4348026).  
As to claim 1, Haase shows a game table comprising: a generally flat playing surface (10) having opposed playing ends position spaced apart in a length dimension to allow players to participate from each of the playing ends, the length dimension greater than a width dimension of the playing surface (i.e., FIG. 1); a plurality of holes (12) forming a V-shaped pattern oriented in the length dimension, wherein one V-shaped pattern is positioned adjacent each of the playing ends (i.e., the holes 12 at each end of the playing field are clearly arranged in a V-shape, with the holes 12 nearest the foul lines 14 forming a base of the V-shape).
surrounding the playing surface. Instead, Haase shows a gutter arrangement disposed beneath the playing surface.  Kauffmann shows an arrangement in which a gutter surrounds a playing field, wherein a spacing between the playing surface and each of walls (20-23) forms a gutter for retrieving spent projectiles (i.e., col. 2, lines 32-28 and FIG. 2).  In view of the patent to Kauffmann, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Haase by replacing the gutter arrangement with an alternative system that enables retrieval of spent projectiles.  Here, this amounts to the use of a known technique (i.e., the inclusion of a gutter surrounding a playing surface as taught by Kauffmann) to improve similar devices (i.e., a surface projectile game having a ball return mechanism as in Haase) in the same way.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 2, the V-shaped patterns in Haase are mirror images of each other about a centerline between the playing ends. Here, the object holes (12) that collectively form a V-shaped pattern at each of the playing field are arranged in a symmetrical fashion at each end (i.e, col. 3, lines 30-31). 
As to claim 3, the length dimension is a least 2.5 times the width dimension.  This is clearly shown in FIGS. 1 and 4 of Haase.
As to claim 6, the plurality of holes in Haase comprises a plurality of pockets that do not extend through the playing surface. In at least one embodiment, Haase uses pockets to trap a spent projectile, with the pockets not extending beyond the subsurface.  See col. 3, lines 50-55 and FIG. 5. 
As to claim 7, the plurality of holes in Haase comprises a plurality of through-slots that extend through the playing surface.  See col. 3, lines 35-44 and FIG. 3. 


Claims 4, 5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haase (USPN 9044665) in view of Kauffmann (USPN 4348026) and either Chernek (USPN 5209493) or Harris (USPN 4316613). 
As to claims 4, 8, 13, 14 and 18, Haase in view of Kauffmann has been discussed, above.  Haase, as modified by Kauffmann, lacks an explicit teaching of having at least one of the holes being provided with a smaller diameter or having holes of decreasing diameter on the playing field.  Here, each of Chernek and Harris teaches an arrangement in which a game that includes apertures as the intended targets provides that the apertures may be of varying diameter to enhance the skill level of the game.  See col. 2, lines 34-39; col. 3, lines 30-35; ring (2) and FIG. 1 in Chernek.  See col. 3, lines 1-7; apertures (26-32) and FIG. 2 in Harris.  In each of Chernek and Harris, the projectile (i.e., the saucer 5 shown in FIG. 10 of Chernek or the marbles 40, 41 shown in FIG. 1 in Harris) is sized to be smaller than the smallest aperture or target used.  In view of either of the teachings to Chernek or Harris, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Haase by altering the diameter(s) of the holes (12) as desired.  Such a modification (i.e., changing the diameter of the holes 12 in the Haase device) would clearly have yielded the predictable result of a change in the skill level of the game.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claims 5, 10, 12, 19 and 20, the applicant discloses that the holes are arranged “to allow a fun, yet challenging game” and that the “spacing gives the game just enough of a challenge to make it competitive but still have the games play fast. If the spacing was any wider between the holes, it would be more challenging to score, slowing down the pace of play”.  However, this is not a statement of criticality.  The arrangement of the holes (i.e., width and spacing of the holes) as well as the location of the holes and the number of holes, as selectively recited throughout claims 5, 10, 12, 19 and 20, are viewed as being obvious design variations over the arrangement and sizing of the holes in Haase, given the fact the each of the prior art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
As to claims 9 and 11, the V-shaped patterns in Haase are mirror images of each other about a centerline between the playing ends. Here, the object holes (12) that collectively form a V-shaped pattern at each of the playing field are arranged in a symmetrical fashion at each end (i.e, col. 3, lines 30-31). 
As to claim 15, Haase shows a ball return (i.e., ramp 28) beneath each set of holes, as shown in FIG. 3.
As to claim 16, Haase explains that the ball return mechanism may comprise individual chutes (i.e., col. 3, lines 39-45).  
As to claim 17, note return opening (26).  Haase notes that other ball return means may be used (i.e., again, see col. 3, lines 39-45).  Also, with a modification of Haase in view of Kauffmann to include a gutter surrounding the playing surface, as argued under claim 1 above, it would have been obvious to one of ordinary skill in the art and before the effective filing date In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Claim Objections
Claim 7 is objected to because of the following informalities:  In line 1, after “plurality”, the term --of-- should be inserted. Appropriate correction is required.

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 4 in Wyland;
Figs. 1 and 3 in Eason;
Hole patterns (9a) in Fig. 1 of Ellis;
Ball catch (N) in Fig. 2 of Laciste;
Fig. 16 in Trbovich;
Fig. 4 in Brown;
Fig. 3 in Lemelson;
Targets (26) in Anderson;
Fig. 1 in Verity shows a gutter surrounding the playing surface;
Fig. 1 in Constant;
Fig. 2 in MacCormack;

Fig. 1 in Hamilton;
Fig. 4 in Villela;
Fig. 1 in Lany;
Fig. 2 in Finley;
Fig. 1 shows apertures of different sizes in Pollu;
Fig. 1 in Schromm; and
Fig. 1b in Dahl.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711